Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR & FedEx November 26, 2012 William J. Kotapish, Esq. Assistant Director Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549-4644 Re:The Lincoln National Life Insurance Company Lincoln Life & Annuity Company of New York Request Pursuant to Rule 485(b) (1)(vii) Prospectus Template and Replicate Filings Dear Mr. Kotapish: In accordance with Rule 485(b)(1)(vii) under the Securities Act of 1933, as amended (the “1933 Act”), The Lincoln National Life Insurance Company (“LNL”) and Lincoln Life & Annuity Company of New York (“LNY”, and together with LNL, the “Companies”) respectfully request the approval of the Commission to file certain post-effective amendments to registration statements on Form N-4 for variable annuity contracts issued through separate accounts of the Companies (the “Replicate Filings”) under paragraph (b) of Rule 485. On November 26, 2012, pursuant to Rule 485(a)(1) of the 1933 Act, LNY filed the following “template” or model variable annuity filing as described below: · Lincoln New York Account N for Variable Annuities, File No. 333-175691 (the “Template Filing”). In connection with this request, the Companies confirm that: · The disclosure changes in the Template Filing are substantially identical to disclosure changes that will be made in the Replicate Filing; the Replicate Filing will be sufficiently identical to the Template Filing to make this request under Rule 485(b)(1)(vii) appropriate. · Because the Replicate Filing is substantially identical to the Template Filing, the Companies will be able to revise the Replicate Filing effectively to reflect Staff comments on the Template Filing. · The Replicate Filing will effectively incorporate changes made to the disclosure included in the Template Filing in response to any Staff comments thereon. · The Replicate Filing will not include changes that would otherwise render it ineligible for filing under Rule 485(b). Disclosure Changes The amendment outlines changes to the age-banded percentages for calculating the Guaranteed Annual Income under Lincoln Lifetime IncomeSM Advantage 2.0 that will be applicable to new elections of this rider.These changes will be effective January 1, 2013. There are no differences between the Template Filing and the Replicate Filing. The Companies propose to add the above disclosure to the next amendment to the following Replicate Filing: Lincoln Life Variable Annuity Account N · File No. 333-172328 We understand that the Commission staff will respond orally to this request.Please direct your reply to the undersigned at (860) 466-1222.Thank you for your assistance with and attention to this matter. Sincerely, Scott C. Durocher Counsel cc:Alberto Zapata, Esq.
